DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Indian Patent Document IN201921017826 filed on 05/03/2019 has been received by the office on 09/29/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 14-15, the claims recites “zone 1 compliant” and “zone 2 compliant” respective, which was not properly described in the specification as to what standard is to be considered zone 1, zone 2 compliant. Furthermore, the specification does not provide any information as to where such information may be obtained. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 14-15, the claims recites “zone 1 compliant” and “zone 2 compliant” respective, which renders the claim indefinite, as it is unclear what requirements needs to be met to be zone 1, zone 2 compliant, and the specification does not remedy the deficiency. 
Since the examiner cannot determine the metes and bound of the claim, the claim has not been further treated on its merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0102672A1 hereinafter “Qiu” in view of “2011/0140614A1 hereinafter “Young” 
Regarding claim 1, Qiu disclose a Low Voltage LED lighting fixture (200), said fixture (200) comprising: 
at least one array of LEDs (204) (¶32L1-17: the light source may include one or more LEDs); and 
an LED driver circuit (202) having:  
(¶38L17-18:a DC-to-DC converter) from a DC power supply unit (100) (¶27L3-4: an AC-to-DC power converter), and further configured to supply an adequate DC power (+VLED, -VLED) to drive said LED array (204) (¶27L7-9:the AC-to-DC converter may be configured to power both a light source) ; 
iii. a dimming input level shifting and signal conditioning unit (212) (¶38L10-11: the dimmer interface) configured to receive an analog dimming input voltage signal (+VDIM, -VDIM) (¶38L12-14: an input signal that is fed to the dimmer interface by the dimmer controller) from an external device for controlling 15the brightness of said LED array (204) (¶38L13-17: the dimmer controller may include a slider, a switch, a knob, and/or another similar device that can be physically manipulated by a user to change the brightness of the light source), and further configured to generate a control voltage signal based on said received analog dimming input voltage signal (+VDIM, -VDIM) (¶38L10-13: dimmer interface generate reference voltage signal based on an input signal that is fed to the dimmer interface by the dimmer controller); and 
iv. a control unit (208) (¶38L1: the controller) configured to receive said control 20voltage signal from said dimming input level shifting and signal conditioning unit (212) (¶38L7-10: the processor configured to generate the control signal based on a reference voltage signal that is generated by the dimmer interface), and an emergency input signal (+VEMG, -VEMG) from said DC power supply unit (100) (¶35L1-16: the switching device [S3] include a control terminal; control terminal receives first signal (e.g., 48V) and a second signal (e.g., 0V)), and further configured to alter the output power of said SMPS unit (206) to switch from normal mode to:  
(¶33L1-17: the current source configured to generate a PWM signal for driving the light source based on a control signal CTRL received from a controller); or 
an emergency mode based on said received emergency input signal (+VEMG, -VEMG). (¶28L1-20: transition the power backup device between two different states based on whether power from the AC power supply is available.) 
Qiu does not explicitly disclose:
a current sensing unit (210) configured to continuously sense 10the output current of said SMPS unit (206), and further configured to generate a digital sensed current signal; 
a control unit (208) configured to receive said digital sensed current signal from said current sensing unit (210),
Young discloses a feedback circuit wherein the circuity comprises: 
a current sensing unit (210) (¶14L5; current sense circuit) configured to continuously sense 10the output current of said SMPS unit (206) (¶17L1-22: current IL flow through current sense resistor generating a current sense signal; a digital representation of the current state is generate at the output terminal based on the LED current), and further configured to generate a digital sensed current signal; 
a control unit (208) configured to receive said digital sensed current signal from said current sensing unit (210), (¶14L1-19: digital feedback circuit include a feedback scaling stage couple between comparator and switching power converter)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the system disclosed by Qiu to include the digital feedback circuit disclosed by Young. 
(Young ¶5L1-7)
Regarding claim 2, Qiu in view of Young hereinafter “Qiu/Young” discloses in Young for example, the fixture as claimed in claim 1, wherein 
said control unit (208) is configured to compare said received digital sensed current signal with a pre-determined threshold range to maintain the output current of said SMPS unit (206) within said pre-determined range. (¶17L1-22: comparator compares current sense signal with set point voltage; the reference signal is scaled to a desired average LED current level; ¶20L29-34: a correction signal at its output terminal for adjusting switching power converter so that it delivers the desired energy to load)
Regarding claim 3, Qiu/Young discloses in Qiu for example, the fixture as claim in claim 1, wherein said DC power supply unit (100) includes: 
a. an AC-DC converter (102) configured to receive an alternating current (AC) power from an alternating current (AC) source (108) (¶27L3-4: an AC-to-DC converter), 10and further configured to convert said received AC power to a low voltage DC power (¶38L17-20: DC-to-DC converter further reduce the 48VDC to 3.3VDC); 
b. a battery pack (106) (¶28L1-2: the power backup device may include a battery); and 
c. a changeover switch (104) configured to automatically switch the source of power supply from said AC-DC converter (102) to said 15battery pack (106) during said emergency mode of operation. (¶28L1-20: switch S1 and S2; power backup device open the switch S1 and close the switch S3 in response to detecting supply from AC is interrupted.) 
Regarding claim 6, Qiu/Young discloses in Qiu for example, the fixture as claim in claim 1, wherein
said external device is 30configured to generate said analog dimming input voltage signal (+VDIM, - 19VDIM) and is further configured to facilitate a user to alter said analog dimming input voltage signal (+VDIM, -VDIM) for controlling the dimming level of said LED array (204). (¶38L13-17: the dimmer controller may include a slider, a switch, a knob, and/or another similar device that can be physically manipulated by a user to change the brightness of the light source)
Regarding claim 7, Qiu/Young discloses in Qiu for example, the fixture as claim in claim 1, wherein
the brightness of said LED array (204) is proportional to said output current. (¶33L1-17: the duty cycle of the PWM signal generated by the current source also depend on the CTRL that is provided and determine the brightness of one or more LED) 
Regarding claim 9, Qiu/Young discloses in Qiu for example, the fixture as claim in claim 1, wherein
the output current of said SMPS unit (206) is proportional to said received analog dimming input voltage signal (+VDIM, -VDIM).  (¶38L1-20: the dimmer interface generate the reference voltage signal based on input signal that is fed to the dimmer interface by the dimmer controller: the processor generate the CTRL based on reference voltage signal DIM)
Regarding claim 16, Qiu/Young discloses in Qiu for example, thefixture as claimed in claim 1, wherein 
said control unit (208) is configured to facilitate setting the minimum dimming level to 10, 20, 30, 40, or 50 % during dimming mode of operation.  (¶38L1-20: the dimmer interface generate the reference voltage signal based on input signal that is fed to the dimmer interface by the dimmer controller: the processor generate the CTRL based on reference voltage signal DIM)
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu/Young further in view of US2020/0296813A1 hereinafter “Saes”
Regarding claim 8, Qiu/Young discloses the fixture as claimed in claim 1
Qiu/Young does not explicitly disclose: 
output current of said SMPS unit (206) is programmable in the rage of 0.235 – 1.3 amperes by means of said control unit (208). 
Saes disclseos a switch mode power converter wherein 
output current of said SMPS unit (206) (¶59L27-29: switched mode power converter may be applied such as Buck, Boost, Buck-Boost) is programmable in the rage of 0.235 – 1.3 amperes by means of said control unit (208). (¶59L32-36: such converter comprise a switch for controlling an output current as supplied by the SMPC) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the system disclosed by Qiu/Young to use the SMPC disclosed by Saes.  
One of ordinary skill in the art would’ve been motivated because the art-recognized they are equivalents at the time the application was filed, and allows the user to adjust the output current. 
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu/Young further in view of US2020/0137847A1 hereinafter “Tetreault”
Regarding claim 10, Qiu/Young discloses the fixture as claimed in claim 1
Qiu/Young does not explicitly disclose: 

Tetreault discloses a dimming control signal ranging from 0V – 10V (¶45L3-4: the dimming control signal can be a 0V to 10V signal) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the 0V-10V dimming signal disclosed by Tetreault as the dimming signal disclose by Qiu/Young.   
One of ordinary skill in the art would’ve been motivated because the art-recognized they are equivalents at the time the application was filed.
 
Regarding claim 11, Qiu/Young discloses the fixture as claimed in claim 1
Qiu/Young does not explicitly disclose: 
said analog dimming input 20voltage signal (+VDIM, -VDIM) is varied from 1V to 8V to facilitate dimming of said LED array (204) from 10% to 100% respectively during said dimming mode of operation.  
Tetreault discloses a dimming control signal that can range from 1V to 8V. (¶45L1-13: dimming control signal can vary from 1V to 9V, 1V to 10V, 2V to 8V or other suitable ranges between 0V and 10V)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to vary the range of the dimming signal as disclosed by Tetreault for the dimming signal disclose by Qiu/Young.   
One of ordinary skill in the art would’ve been motivated because the art-recognized they are equivalents at the time the application was filed and the range is merely user preference. 
Regarding claim 13, Qiu/Young discloses the fixture as claimed in claim 1, 

said analog dimming input voltage signal (+VDIM, -VDIM) is reduced below 0.5V to disable dimming control of said LED array (204).  
Tetreault discloses a dimming control signal ranging from 0V – 10V (¶45L3-4: the dimming control signal can be a 0V to 10V signal) (Note when voltage is at 0V, the lights is off and dimmed to the lowest level)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the 0V-10V dimming signal disclosed by Tetreault as the dimming signal disclose by Qiu/Young.   
One of ordinary skill in the art would’ve been motivated because the art-recognized they are equivalents at the time the application was filed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu/Young further in view of US2017/0086272A1 hereinafter “O’Neil”
Regarding claim 12, Qiu/Young discloses the fixture as claimed in claim 1, 
Qiu/Young does not explicitly disclose: 
dimming input level 25shifting and signal conditioning unit (212) is configured to convert said received 0 - 1bV DC analog dimming input voltage signal (+VDIM, -VDIM) into said 0 - 3.3 V DC control voltage signal for said control unit (208).  
O’Neil discloses a circuitry wherein 
configured to convert said received 0 - 1bV DC analog dimming input voltage signal (+VDIM, -VDIM) into said 0 - 3.3 V DC control voltage signal for said control unit (208).  (¶102L1-15: analog dim (0-10V) is divided down below 3.3VDC and fed to microcontroller.) 

One of ordinary skill in the art would’ve been motivated because this allows the controller to continue to function even in the even of AC power failure, as the source voltage is from the dimmer and not AC. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu/Young further in view of US2014/0300282A1 hereinafter “Grave” 
Regarding claim 17, Qiu/Young discloses the fixture as claimed in claim 1, 
Qiu/Young does not explicitly disclose: 
control unit (208) is further configured to facilitate setting the dimming level to 20, 30, 40, or 50 % for emergency mode of operation.  
Grave discloses an emergency lighting system wherein in EM mode the dimming level is at 50% of the operating capacity, which is 30% in the example given. (¶75L1-11: in emergency mode approximately 50% of the required lighting intensity or in this case 30% of their rated maximum power) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the system disclosed by Qiu/Young to operate the lights at 50% of capacity during EM mode.    
One of ordinary skill in the art would’ve been motivated because this extends the battery life of system as it would use ½ the power compare to full power. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu/Young further in view of US10/0280677A1 hereinafter “Budike” 
Regarding claim 18, Qiu/Young discloses the fixture as claimed in claim 1, 
Qiu/Young does not explicitly disclose: 
emergency input signal 20(+VEMG, -VEMG) is provided by means of a potential free contact to said LED driver circuit (202).
Budike discloses a system wherein dry contact relays are used to connected light fixtures with ballast. (¶108L1-10: dry contact relay may be coupled to ballast to control ballast) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the system disclosed by Qiu/Young to use dry contact relay.  
One of ordinary skill in the art would’ve been motivated because this dry contact relay provide isolation of the relay from power supply of contorl module. (Budiek ¶109L1-8) 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	August 13, 2021